UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☑ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2016 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-25909 FLUX POWER HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 86-0931332 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 985 Poinsettia Avenue, Suite A, Vista, California 92081 (Address of principal executive offices) (Zip Code) 877-505-3589 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☑ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☑ Indicate number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding as of February 14, 2017 Common Stock, $0.001 par value 250,534,087 FLUX POWER HOLDINGS, INC. FORM 10-Q For the Quarterly Period Ended December 31, 2016 Table of Contents PART I - Financial Information ITEM 1. FINANCIAL STATEMENTS 4 CONDENSED CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2016 (unaudited) AND JUNE 30, 2016 4 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) - THREEAND SIX MONTHS ENDED DECEMBER 31, 2 5 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) - SIX MONTHS ENDED DECEMBER 31, 2 6 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 21 ITEM 4. CONTROLS AND PROCEDURES 21 PART II - Other Information ITEM 1. LEGAL PROCEEDINGS 21 ITEM 1A. RISK FACTORS 21 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 21 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 22 ITEM 4. MINE SAFETY DISCLOSURES 22 ITEM 5. OTHER INFORMATION 22 ITEM 6. EXHIBITS 22 SIGNATURES 22 SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS This report contains forward-looking statements. The forward-looking statements are contained principally in the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” These statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performances or achievements expressed or implied by the forward-looking statements. These risks and uncertainties include, but are not limited to, the factors described in the section captioned “Risk Factors” below. In some cases, you can identify forward-looking statements by terms such as “anticipates,” “believes,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “projects,” “should,” “would,” and similar expressions intended to identify forward-looking statements. Forward-looking statements reflect our current views with respect to future events and are based on assumptions and subject to risks and uncertainties. Given these uncertainties, you should not place undue reliance on these forward-looking statements. These forward-looking statements include, among other things, statements relating to: • our ability to secure sufficient funding and alternative source of funding to support our current and proposed operations; • our anticipated growth strategies and our ability to manage the expansion of our business operations effectively; • our ability to maintain or increase our market share in the competitive markets in which we do business; • our ability to keep up with rapidly changing technologies and evolving industry standards, including our ability to achieve technological advances; • our dependence on the growth in demand for our products; • our ability to diversify our product offerings and capture new market opportunities; • our ability to source our needs for skilled labor, machinery, parts, and raw materials economically; and • the loss of key members of our senior management. Also, forward-looking statements represent our estimates and assumptions only as of the date of this report. You should read this report and the documents that we reference and file as exhibits to this report completely and with the understanding that our actual future results may be materially different from what we expect. Except as required by law, we assume no obligation to update any forward-looking statements publicly, or to update the reasons actual results could differ materially from those anticipated in any forward-looking statements, even if new information becomes available in the future. Use of Certain Defined Terms Except where the context otherwise requires and for the purposes of this report only: • the “Company,” “we,” “us,” and “our” refer to the combined business of Flux Power Holdings, Inc., a Nevada corporation and its wholly-owned subsidiary, Flux Power, Inc. (“Flux Power”), a California corporation; • “Exchange Act” refers to the Securities Exchange Act of 1934, as amended; • “SEC” refers to the Securities and Exchange Commission; and • “Securities Act” refers to the Securities Act of 1933, as amended. PART I - Financial Information Item 1. Financial Statements FLUX POWER HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS December 31, 2016 (Unaudited) June 30, 2016 ASSETS Current assets: Cash $ 72,000 $ 127,000 Accounts receivable 119,000 82,000 Inventories 513,000 202,000 Deferred financing costs - 44,000 Other current assets 25,000 42,000 Total current assets 729,000 497,000 Other assets 16,000 16,000 Property, plant and equipment, net 45,000 46,000 Total assets $ 790,000 $ 559,000 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ 649,000 $ 526,000 Accrued expenses 251,000 335,000 Warrant derivative liability 3,000 24,000 Line of credit, net of discount - 196,000 Total current liabilities 903,000 1,081,000 Long term liabilities: Customer deposits from related party 128,000 136,000 Line of credit - related party 2,325,000 1,200,000 Total liabilities 3,356,000 2,417,000 Commitments and contingencies (Note 11) Stockholders’ deficit: Preferred stock, $0.001 par value; 5,000,000 shares authorized; none issued and outstanding - - Common stock, $0.001 par value; 300,000,000 shares authorized; 249,931,478 and 209,375,137 shares issued and outstanding at December 31, 2016 and June 30, 2016, respectively 250,000 209,000 Additional paid-in capital 14,660,000 13,195,000 Accumulated deficit (17,476,000 ) (15,262,000 ) Total stockholders’ deficit (2,566,000 ) (1,858,000 ) Total liabilities and stockholders’ deficit $ 790,000 $ 559,000 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 FLUX POWER HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended December 31, Six Months Ended December 31, 2016 2015 2016 2015 Net revenue $ 181,000 $ 106,000 $ 474,000 $ 277,000 Cost of sales 311,000 202,000 771,000 440,000 Gross loss (130,000 ) (96,000 ) (297,000 ) (163,000 ) Operating expenses: Selling and administrative expenses 653,000 605,000 1,300,000 1,164,000 Research and development 219,000 469,000 509,000 801,000 Total operating expenses 872,000 1,074,000 1,809,000 1,965,000 Operating loss (1,002,000 ) (1,170,000 ) (2,106,000 ) (2,128,000 ) Other income (expense): Change in fair value of derivative liabilities 3,000 - 13,000 - Interest expense (36,000 ) (46,000 ) (121,000 ) (96,000 ) Net loss $ (1,035,000 ) $ (1,216,000 ) $ (2,214,000 ) $ (2,224,000 ) Net loss per share - basic and diluted $ (0.00 ) $ (0.01 ) $ (0.01 ) $ (0.02 ) Weighted average number of common shares outstanding - basic and diluted 249,931,477 150,825,082 240,449,582 132,681,921 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 FLUX POWER HOLDING, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended December 31, 2016 2015 Cash flows from operating activities: Net loss $ (2,214,000 ) $ (2,224,000 ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation 25,000 14,000 Change in fair value of warrant liability (13,000 ) - Stock-based compensation 20,000 78,000 Stock issuance for services 3,000 11,000 Amortization of prepaid advisory fees - 12,000 Amortization of deferred financing costs 44,000 - Amortization of debt discount 19,000 43,000 Changes in operating assets and liabilities: Accounts receivable (37,000 ) (6,000 ) Inventories (311,000 ) (149,000 ) Other current assets 17,000 15,000 Accounts payable 124,000 141,000 Accrued expenses (85,000 ) 100,000 Customer deposits (8,000 ) - Net cash used in operating activities (2,416,000 ) (1,965,000 ) Cash flows from investing activities Purchases of equipment (24,000 ) - Net cash used in investing activities (24,000 ) - Cash flows from financing activities: Repayment of line of credit (215,000 ) - Proceeds from the sale of common stock 1,075,000 - Proceeds from line of credit - related party and line of credit 1,525,000 1,975,000 Net cash provided by financing activities 2,385,000 1,975,000 Net change in cash (55,000 ) 10,000 Cash, beginning of period 127,000 53,000 Cash, end of period $ 72,000 $ 63,000 Supplemental Disclosures of Non-Cash Investing and Financing Activities: Conversion of debt to equity $ 400,000 $ 2,047,000 Deferred financing cost related to the line of credit - related party $ - $ 310,000 Fair value of warrants exchanged for common stock $ 7,000 $ - The accompanying notes are an integral part of these condensed consolidated financial statements. 6 FLUX POWER HOLDINGS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2016 NOTE 1 - NATURE OF BUSINESS Basis of Presentation The accompanying unaudited condensed consolidated financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and the rules of the Securities and Exchange Commission (“SEC”) applicable to interim reports of companies filing as a smaller reporting company. These financial statements should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2016 filed with the SEC on September 26, 2016. In the opinion of management, the accompanying condensed consolidated interim financial statements include all adjustments necessary in order to make the financial statements not misleading. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year or any other future period. Certain notes to the financial statements that would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal year as reported in the Company’s Annual Report on Form 10-K have been omitted. The accompanying condensed consolidated balance sheet at June 30, 2016 has been derived from the audited balance sheet at June 30, 2016 contained in such Form 10-K. Nature of Business Flux Power Holdings, Inc. ("Flux") was incorporated as Olerama, Inc. in Nevada in 1998. Following the completion of a reverse merger on June 14, 2012, as described below, Flux's operations have been conducted through its wholly owned subsidiary, Flux Power, Inc. (“Flux Power”), a California corporation (collectively, the "Company"). Flux Power develops and sells rechargeable advanced energy storage systems. The Company has structured its business around its core technology, “The Battery Management System” (“BMS”). The Company’s BMS provides three critical functions to their battery systems: cell balancing, monitoring and error reporting. Using its proprietary management technology, the Company is able to offer complete integrated energy storage solutions or custom modular standalone systems to their clients. The Company has also developed a suite of complementary technologies and products that accompany their core products. Sales during the six months ended December 31, 2016 and 2015 were primarily to customers located throughout the United States. As used herein, the terms “we,” “us,” “our,” “Flux” and “Company” mean Flux Power Holdings, Inc., unless otherwise indicated. All dollar amounts herein are in U.S. dollars unless otherwise stated. NOTE 2 - GOING CONCERN The accompanying consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company has incurred an accumulated deficit of $17,476,000 through December 31, 2016, and as of December 31, 2016, had a working capital deficit of $174,000. To date, our revenues and operating cash flows have not been sufficient to sustain our operations and we have relied on debt and equity financing to fund our operations. These factors raise substantial doubt about our ability to continue as a going concern. Our ability to continue as a going concern is dependent upon our ability to raise additional capital on a timely basis until such time as revenues and related cash flows are sufficient to fund our operations. Management plans to raise additional required capital through private placements of equity securities and through draws on our existing related-party credit facility. We initiated a private placement of equity securities in April 2016 under which we were authorized by the Board of Directors to raise up to $4,000,000. The private placement expired on August 31, 2016 (See Note 6). For the period from April 4, 2016 through August 31, 2016, a total of $3,900,000 was raised pursuant to this private placement. Of this total, $2,125,000 was received in cash and $1,775,000 resulted from the settlement of outstanding debt. We currently have a line of credit facility with our largest shareholder with a maximum principal amount available of $3,500,000. As of December 31, 2016, an aggregate of $1,175,000 was available for future draws at the lender’s discretion. The related party credit facility matures on January 31, 2018, but may be further extended by the lender. Between January 1, 2017 and February 14, 2017, we borrowed an aggregate of $500,000 under this agreement (See Notes 4 and 12). In addition, we are pursuing other investment structures that management believes may generate the necessary funding for the Company. 7 Although management believes that the additional required funding will be obtained, there is no guarantee we will be able to obtain the additional required funds on a timely basis or that funds will be available on terms acceptable to us. If such funds are not available when required, management will be required to curtail its investments in additional sales and marketing and product development resources, and capital expenditures, which may have a material adverse effect on our future cash flows and results of operations, and our ability to continue operating as a going concern. The accompanying financial statements do not include any adjustments that would be necessary should we be unable to continue as a going concern and, therefore, be required to liquidate its assets and discharge its liabilities in other than the normal course of business and at amounts that may differ from those reflected in the accompanying consolidated financial statements. NOTE 3 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Company's significant accounting policies are described in Note 3, "Summary of Significant Accounting Policies," in the Company's Annual Report on Form 10-K for the fiscal year ended June 30, 2016. There have been no material changes in these policies or their application. Principles of Consolidation The condensed consolidated financial statements include Flux Power Holdings, Inc. and its wholly-owned subsidiary Flux Power, Inc. after elimination of all intercompany accounts and transactions. Reclassifications Certain prior period amounts have been reclassified to conform to the current period presentation for comparative purposes. Net Loss Per Common Share The Company calculates basic loss per common share by dividing net loss by the weighted average number of common shares outstanding during the periods. Diluted loss per common share includes the impact from all dilutive potential common shares relating to outstanding convertible securities. For the three months ended December 31, 2016 and 2015, basic and diluted weighted-average common shares outstanding were 249,931,477 and 150,825,082, respectively. For the six months ended December 31, 2016 and 2015, basic and diluted weighted-average common shares outstanding were 240,449,582 and 132,681,921, respectively. The Company incurred a net loss for the three and six months ended December 31, 2016 and 2015, and therefore, basic and diluted loss per share for the periods are the same because the inclusion of potential common equivalent shares were excluded from diluted weighted-average common shares outstanding during the period, as the inclusion of such shares would be anti-dilutive. The total potentially dilutive common shares outstanding at December 31, 2016 and 2015, excluded from diluted weighted-average common shares outstanding, which include common shares underlying outstanding convertible debt, stock options and warrants, were 73,191,394 and 62,353,032, respectively. Recent Accounting Pronouncements Management has considered all recent accounting pronouncements issued since the last audit of the Company’s consolidated financial statements, and believes that these recent pronouncements will not have a material effect on the Company’s consolidated financial statements. NOTE 4 - RELATED PARTY DEBT AGREEMENTS Between October 2011 and September 2012, the Company entered into three debt agreement with Esenjay Investments, LLC (“Esenjay”). Esenjay is deemed to be a related party as Mr. Michael Johnson, the beneficial owner and director of Esenjay is a current member of our board of directors and a major shareholder of the Company (owning approximately 64% of our outstanding common shares as of December 31, 2016). The three debt agreements consisted of a Bridge Loan Promissory Note, a Secondary Revolving Promissory Note and an Unrestricted Line of Credit (collectively, the “Loan Agreements”). On December 31, 2015, the Bridge Loan Promissory Note and the Secondary Revolving Promissory Note expired leaving the Unrestricted Line of Credit. 8 The Unrestricted Line of Credit, bearing an interest rate of 6% per annum, has since been amended resulting in an increase in the maximum borrowing amount from $2,000,000 to $3,500,000, a reduction in the conversion rate of $0.30 to $0.06 per share, and an extension of the maturity date from December 31, 2015 to January 31, 2018. The change in the conversion rate took place on December 29, 2015 and resulted in an estimated change in fair value of the conversion price of $310,000. This change in fair value was recorded as a deferred financing cost on December 29, 2016 and was amortized over the then remaining seven-month term of the Unrestricted Line of Credit. The deferred financing cost totaled $0 and $44,000 on December 31, 2016 and June 30, 2016, respectively. During the six months ended December 31, 2016, we recorded $44,000 of deferred financing amortization costs, which is included in interest expense in the accompanying condensed consolidated statements of operations. Between July 1, 2014 and December 31, 2016, we borrowed an aggregate of $6,075,000 pursuant to these various debt agreements with Esenjay. On September 3, 2015, we entered into a Loan Conversion Agreement with Esenjay, as amended on October 6, 2015 and November 13, 2015, pursuant to which we issued 51,171,025 shares of our common stock (based on $0.04 per share) in exchange for the cancellation of $2,000,000 outstanding under the Loan Agreements, plus $46,841 in accrued interest. In conjunction with our then outstanding private placement (see Note 6) between April 1, 2016 and August 31, 2016, $1,750,000 of the outstanding debt under the Unrestricted Line of Credit was settled via the issuance of 43,750,000 shares of our common stock. As of December 31, 2016, the outstanding principal balance of the Unrestricted Line of Credit was $2,325,000 resulting in $1,175,000 available for future draws. Borrowings under the Unrestricted Line of Credit are subject to pre-approval by Esenjay which has no obligation to loan additional funds. During the three and six months ended December 31, 2016, the Company recorded approximately $22,000 and $38,000 of interest expense related to the Unrestricted Line of Credit, respectively. During the three and six months ended December 31, 2015, the Company recorded approximately $17,000 and $37,000 of interest expense related to the Unrestricted Line of Credit, respectively. Subsequent to December 31, 2016, we have borrowed an additional $500,000 under the Unrestricted Line of Credit (see Note 12). NOTE 5 - LINE OF CREDIT Line of Credit On October 2, 2014, the Company entered into a line of credit (“Line of Credit”) agreement in the maximum amount of $500,000 with a non-related lender (“Lender”). Borrowings under the Line of Credit bear interest at 8% per annum, with all unpaid principal and accrued interest due and payable in September 2016 pursuant to the terms of the Secured Convertible Promissory Note (the “Note”). In addition, at the election of Lender, all or any portion of the outstanding principal, accrued but unpaid interest and/or late charges under the Line of Credit may be converted into shares of the Company’s common stock at any time at a conversion price of $0.12 per share. Borrowings under the Line of Credit are guaranteed by the Company, and are secured by all of the assets of the Company pursuant to the terms of a certain Security Agreement and Guaranty Agreement dated as of October 2, 2014. Upon maturity there was $215,000 outstanding under the Note and accrued interest of $34,000. The Company did not pay the Lender upon maturity of the Line of Credit which subjected the Company to an increased interest rate of 18% and a penalty fee. The Lender did not declare the Line of Credit in default, and on December 23, 2016, the Company had repaid in full the $215,000 outstanding under the Note, accrued interest totaling approximately $42,000 and the penalty fee of approximately $5,000. In connection with the Line of Credit, the Company granted a warrant to the Lender to purchase a certain number of shares of common stock of the Company equal to the outstanding advances under the Line of Credit divided by the conversion price of $0.12, for a term of five years, at an exercise price per share equal to $0.20. Accordingly, in connection with the advance of $215,000, Lender is entitled to purchase up to 1,791,667 shares of common stock upon exercise of the warrant at $0.20 per share. The Lender has no other material relationship with the Company or its affiliates. The estimated relative fair value of warrants issued in connection with advances under the Line of Credit was recorded as a debt discount and amortized as additional interest expense over the term of the underlying debt. The Company recorded debt discount of approximately $85,000 based on the relative fair value of these warrants. In addition, as the effective conversion price of the debt was less than the market price of the underlying common stock on the date of issuance, the Company recorded additional debt discount of approximately $80,000 related to the beneficial conversion feature. As of June 30, 2016, the $215,000 principal amount outstanding under this agreement is presented net of unamortized debt discount totaling $19,000. During the six months ended December 31, 2016 and 2015, the Company recorded debt discount amortization of approximately $19,000 and $43,000, respectively, which is included in interest expense in the accompanying condensed consolidated statements of operations. The Company retained Security Research Associates Inc. (“SRA”), on a best-efforts basis, as its placement agent for the placement of the Line of Credit. The Company agreed to pay SRA a cash amount equal to 5% of the gross proceeds raised and a warrant for the purchase of the common stock of the Company. The number of common stock shares subject to the warrant equals 5% of the aggregate gross proceeds from the Line of Credit received by the Company from the Lender divided by $0.12 per share. The warrant had a term of 3 years, an exercise price equal to $0.12 per share and also included cashless exercise provisions as well as representations and warranties that are customary and standard in warrants issued to placement agents or underwriters. During fiscal 2015 and in connection with the Line of Credit, SRA earned a commission of $10,750 and warrants to purchase 89,583 shares of the Company’s common stock at $0.12 per share. Mr. Timothy Collins, the former Executive Chairman of the Company’s board of directors is the Chief Executive Officer, President, director and shareholder of SRA. On July 31, 2015, the Agency Agreement with SRA reached its termination date, and was not renewed. 9 NOTE 6 - STOCKHOLDERS’ DEFICIT Common Stock and Warrants We issued the following shares of common stock during the six months ended December 31, 2016: Value of Common Stock Shares of Common Stock Shares issued in 2016 Private Placement as Loan Conversion $ 400,000 10,000,000 Shares issued in 2016 Private Placement for Cash 1,075,000 26,875,000 Shares issued in 2016 Private Placement for Private Placement Subscription - 2,500,000 Shares issued for Services Rendered 3,000 75,000 Shares issued in Warrant Exchange 7,824 1,106,341 Total $ 1,485,824 40,556,341 Private Placement –2016 In April 2016, our Board of Directors approved the private placement of up to 77,500,000 shares of our common stock to select accredited investors for a total amount of $3,100,000, or $0.04 per share of common stock. On July 28, 2016, our Board of Directors increased the aggregate amount offered up to $4,000,000 and extended the termination date to August 31, 2016 (the “Offering”). During the period from July 1, 2016 through August 31, 2016, $1,475,000 was raised of which $1,075,000 was received in cash and $400,000 was received via the settlement of outstanding debt. Esenjay, our controlling shareholder and primary credit line holder, participated in the Offering as an investor by purchasing 12,500,000 shares for cash proceeds of $500,000 and 10,000,000 shares in exchange for the settlement of $400,000 of debt owed to Esenjay by the Company. On April 15, 2016, we entered into an agreement with Esenjay, whereby Esenjay agreed to limit its right of conversion under the Unrestricted Line of Credit to such number of shares so that upon conversion, if any, it will not cause us to exceed our authorized number of shares of common stock. In addition, we sold 14,375,000 shares to unrelated accredited investors for $575,000 in cash and issued 2,500,000 shares to an unrelated accredited investor, for which we had received cash proceeds prior to June 30, 2016 of $100,000. Upon termination of the Offering on August 31, 2016, we had raised a total of $3,900,000 of which $2,125,000 was received in cash and $1,775,000 was received via the settlement of outstanding debt and liabilities. The securities offered and sold in the Offering have not been registered under the Securities Act. The securities were offered and sold to accredited investors in reliance upon exemptions from registration pursuant to Rule 506 promulgated thereunder. Advisory Agreements Boustead Securities. On December 2, 2016, we renewed our agreement with Boustead Securities, formerly known as Monarch Bay Securities, (“Boustead”) to assist us in raising capital. The arrangement is on a non-exclusive basis and has an initial term of six months. Pursuant to the arrangement, we have paid to Boustead a non-refundable cash retainer of $10,000. In addition, upon a successful closing of financing during the six-month period ending June 2, 2017, we will pay Boustead a fee of 8% of gross proceeds raised in cash and warrants to purchase 8% of total number of shares issued and issuable by the Company to investors under each successful financing. Catalyst Global LLC. Effective April 1, 2016, we entered into a renewal contract with Catalyst Global LLC (“CGL”) to provide investor relations services for 12 months in exchange for monthly fees of $2,000 per month and 540,000 shares of restricted common stock issued as follows: 315,000 shares on June 30, 2016 for services provided during the three months ended June 30, 2016 and the 75,000 shares issued upon each of the six-, nine-, and twelve-month anniversaries of the contract. The initial tranche was valued at $0.05 per share or approximately $14,500 when issued on June 30, 2016, the second tranche of 75,000 shares was issued on September 29, 2016 and was valued at $0.04 per share or $3,000, and the third tranche of 75,000 shares was issued on January 23, 2017 and was valued at $0.04 per share or $3,000. During the three and six months ended December 31, 2016, we recorded expense of approximately $3,000 and $6,000, respectively. 10 Warrant Activity Warrant detail for the six months ended December 31, 2016 is reflected below: Number of Warrants Weighted Average Exercise Price Per Warrant Remaining Contract Term (# years) Warrants outstanding and exercisable at June 30, 2016 28,040,096 $ 0.20 0.39 - 2.50 Warrants issued - $ - - Warrants exchanged (1,837,777 ) $ 0.14 - Warrants outstanding and exercisable at December 31, 2016 26,202,319 $ 0.20 0.20 - 1.96 In 2012, we issued warrants to certain investors and a consultant (together, the "2012 Warrant Holders") to purchase a total of 2,970,347 shares of our common stock at $0.41 per share (the "2012 Warrants"). On August 23, 2016, we offered our 2012 Warrant Holders the option to convert their 2012 Warrants for shares of our common stock at a conversion rate of 0.602 shares of common stock per warrant share (the "Warrant Exchange"). As of December 31, 2016, one (1) 2012 Warrant Holder had accepted this offer and accordingly, we have exchanged his warrant to purchase 1,837,777 shares of common stock at an exercise price of $0.14 per share into 1,106,341 shares of common stock valued at $0.04 per share, or approximately $44,000. Subsequent to December 31, 2016, nineteen (19) 2012 Warrant Holders agreed to exchange their warrants for common stock (see Note 12). The Warrant Exchange was accounted for in accordance with the Financial Accounting Standards Board, Accounting Standards Codification Topic No.480-35 Distinguishing Liabilities From Equities, Subsequent Measurement. As such, the fair value of the warrants was calculated on the settlement date and recorded as a change in fair value of derivative liabilities. The common stock issued in exchange for the warrants was recorded at the fair value of the remaining warrant derivative liability. Stock-based Compensation On November 26, 2014, our board of directors approved our 2014 Equity Incentive Plan (the “2014 Plan”), which was approved by our shareholders on February 17, 2015. The 2014 Plan offers selected employees, directors, and consultants the opportunity to acquire our common stock, and serves to encourage such persons to remain employed by us and to attract new employees. The 2014 Plan allows for the award of stock and options, up to 10,000,000 shares of our common stock. Activity in stock options during the six months ended December 31, 2016 and related balances outstanding as of that date are reflected below: Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contract Term (# years) Outstanding at June 30, 2016 9,004,020 $ 0.11 Granted - Exercised - Forfeited and cancelled (801,320 ) $ 0.25 Outstanding at December 31, 2016 8,202,700 $ 0.10 7.17 Exercisable at December 31, 2016 6,322,325 $ 0.11 6.55 Activity in stock options during the six months ended December 31, 2015, and related balances outstanding as of that date are reflected below: Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contract Term (# years) Outstanding at June 30, 2015 6,101,357 $ 0.15 Granted 4,385,000 0.05 Exercised - Forfeited and cancelled (389,774 ) 0.10 Outstanding at December 31, 2015 10,096,583 $ 0.11 7.72 Exercisable at December 31, 2015 6,056,827 $ 0.14 6.49 11 Stock-based compensation expense recognized in our consolidated statements of operations for the three and six months ended December 31, 2016 and 2015, includes compensation expense for stock-based options and awards granted based on the grant date fair value. For options and awards granted, expenses are amortized under the straight-line method over the expected vesting period. Stock-based compensation expense recognized in the condensed consolidated statements of operations has been reduced for estimated forfeitures of options that are subject to vesting. Forfeitures are estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates. Our average stock price during the six months ended December 31, 2016, was $0.04, and as a result the intrinsic value of the exercisable options at December 31, 2016, was $1,000. We allocated stock-based compensation expense included in the condensed consolidated statements of operations for employee option grants and non-employee option grants as follows: For the Three Months Ended For the Six Months Ended December 31, December 31, December 31, December 31, 2016 2015 2016 2015 Research and development $ 3,000 $ 11,000 $ 7,000 $ 14,000 General and administration 7,000 37,000 13,000 64,000 Total stock-based compensation expense $ 10,000 $ 48,000 $ 20,000 $ 78,000 The Company uses the Black-Scholes valuation model to calculate the fair value of stock options. The fair value of stock options was measured at the grant date using the assumptions (annualized percentages) in the table below: Six months ended December 31, 2016 2015 Expected volatility 100% 100% Risk free interest rate 1.31% 1.31% Forfeiture rate 23.0% 17% Dividend yield 0% 0% Expected term (years) 3 3 The remaining amount of unrecognized stock-based compensation expense at December 31, 2016 relating to outstanding stock options, is approximately $60,000, which is expected to be recognized over the weighted average period of 1.84 years. NOTE 7 – WARRANT DERIVATIVE LIABILITY The 2012 Warrants discussed in Note 6 include exercise price re-set provisions should future equity offerings be offered at a price lower than the warrant exercise price. In accordance with ASC No. 815, the re-set provisions are recorded as derivative liabilities in the accompanying condensed consolidated financial statements. Warrants classified as derivative liabilities are recorded at their fair values at the issuance date and are revalued at each subsequent reporting date. These warrants were determined to have an average fair value per warrant and aggregate value as of December 31, 2016 of $0.004 and $3,000, respectively and an average fair value per warrant and aggregate value as of June 30, 2016 of $0.01 and $24,000, respectively. Significant assumptions used to estimate the fair value of the warrants classified as derivative liabilities are summarized below: As of December 31, 2016 As of June 30, 2016 Risk-free interest rate 0.47% 0.44% – 0.49% Expected life (average) (years) 0.49 – 0.83 0.96 – 1.33 Stock price (based on prices on valuation date) $0.04 $0.05 Exercise price $0.14 $0.15 Expected volatility 110% 110% As discussed in Note 6, in conjunction with the Offering, we sold shares of our common stock at a price of $0.04 per share, thereby triggering an anti-dilution provision in the 2012 Warrants. As a result, the exercise price of such warrants has been reduced to $0.14 per share as of December 31, 2016. The remaining terms, including expiration dates, of all effected warrants remain unchanged. 12 The change in the estimated fair value of warrants classified as derivative liabilities during the three and six months ended December 31, 2016 was $3,000 and $13,000, respectively, and is included as a component of other income (expense) in the accompanying condensed consolidated statements of operations. NOTE 8 - FAIR VALUE MEASUREMENTS We follow FASB ASC Topic No. 820, Fair Value Measurements and Disclosures (“ASC 820”) in connection with financial assets and liabilities measured at fair value on a recurring basis subsequent to initial recognition. ASC 820 requires that assets and liabilities carried at fair value be classified and disclosed in one of the following categories: Level 1: Quoted market prices in active markets for identical assets and liabilities. Level 2: Observable market based inputs or unobservable inputs that are corroborated by market data. Level 3: Unobservable inputs that are not corroborated by market data. The hierarchy noted above requires us to minimize the use of unobservable inputs and to use observable market data, if available, when determining fair value. The fair value of our recorded derivative liabilities is determined based on unobservable inputs that are not corroborated by market data, which is a Level 3 classification. As of December 31, 2016 and June 30, 2016, the fair value of our Level 3 financial instruments was $3,000 and $24,000, respectively. The table below sets forth a summary of changes in the fair value of our Level 3 financial instruments for the six months ended December 31, 2016: Fair value measurements of warrants using significant unobservable inputs (Level 3) Balance at June 30, 2016 $ 24,000 Change in fair value of warrant liability (14,000 ) Warrant exchange for common stock (Note 6) (7,000 ) Balance at December 31, 2016 $ 3,000 The fair value of our warrant derivative liabilities and the change in the estimated fair value of derivative liabilities that we recorded during the six months ended December 31, 2016, related to warrants issued in connection with our private placement transactions (see Notes 6 and 7). NOTE 9 - OTHER RELATED PARTY TRANSACTIONS Transactions with Epic Boats The Company subleases office and manufacturing space to Epic Boats (an entity founded and controlled by Chris Anthony, our board member and former Chief Executive Officer) in our facility in Vista, California pursuant to a month-to-month sublease agreement. Pursuant to this agreement, Epic Boats pays Flux Power 10% of facility costs through the end of our lease agreement. The Company received $4,000 and $8,000, respectively during the three months and six months ended December 31, 2016, from Epic Boats under the sublease rental agreement which is recorded as a reduction to rent expense and the customer deposits discussed below. On October 21, 2009, we entered into an agreement with Epic Boats where Epic Boats assigned and transferred to Flux Power the entire right, title, and interest into products, technology, intellectual property, inventions and all improvements thereof, for several product types. As of December 31, and June 30, 2016, customer deposits totaling approximately $128,000 and $136,000, respectively, related to such products were recorded in the accompanying condensed consolidated balance sheets. NOTE 10 - CONCENTRATIONS Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk consist principally of temporary cash investments and unsecured trade accounts receivable. The Company maintains cash balances at a financial institution in San Diego, California. Our cash balance at this institution is secured by the Federal Deposit Insurance Corporation up to $250,000. As of December 31, 2016, cash totaled approximately $72,000, which consists of funds held in a non-interest bearing bank deposit account. The Company has not experienced any losses in such accounts. Management believes that the Company is not exposed to any significant credit risk with respect to its cash. 13 Customer Concentrations During the three months ended December 31, 2016, we had two major customers that each represented more than 10% of our revenues on an individual basis, or approximately 78% in the aggregate. During the six months ended December 31, 2016, we had three major customers that each represented more than 10% of our revenues on an individual basis, or approximately 67% in the aggregate. During the three and six months ended December 31, 2015, we had two customers that represented more than 10% of our revenues on an individual basis and approximately 66% and 64%, respectively,in the aggregate. Suppliers/Vendor Concentrations We obtain a limited number of components and supplies included in our products from a small group of suppliers. During the three and six months ended December 31, 2016 we had three suppliers who accounted for more than 10% of our total inventory purchases on an individual basis or approximately 59% and 63%, respectively, in the aggregate. During the three and six months ended December 31, 2015, we had three suppliers who accounted for more than 10% of our total inventory purchases on an individual basis and approximately 72% and 64%, respectively, in the aggregate. NOTE 11 - COMMITMENTS AND CONTINGENCIES From time to time, we may be involved in litigation relating to claims arising out of our operations. Since June 2015, we have been a party to a legal proceeding arising from a work related injury that took place in June 2013. We deny and dispute all liability and damage allegations made by or on behalf of the plaintiff. However, having fully considered the risks, time and costs associated with continued litigation of this claim, as well as an appeal, we decided to fully and finally resolve and settle the dispute. Accordingly, on August 26, 2016 we entered into a settlement agreement with the plaintiff whereby in exchange for the plaintiff releasing Flux Power from any and all claims of any nature that the plaintiff had or now has or might in the future have against us, we paid the plaintiff $10,000 as settlement in September 2016. NOTE 12 - SUBSEQUENT EVENTS Management has evaluated events subsequent to December 31, 2016, through the date of this filing with the SEC for transactions and other events that may require adjustment of and/or disclosure in such financial statements. During the period from January 1, 2017 through February 14, 2017 we borrowed an aggregate of $500,000 from Esenjay under our Unrestricted Line of Credit. As of February 14, 2017, the amount outstanding under the Unrestricted Line of Credit was $2,825,000, with an aggregate of $675,000 available under the Unrestricted Line of Credit for future draws at Esenjay’s discretion. On August 23, 2016, we offered our 2012 Warrant Holders the option to convert their 2012 Warrants for shares of our common stock at a conversion rate of 0.602 shares of common stock per warrant share (the "Warrant Exchange"). On January 24, 2017, we issued an aggregate of 527,609 shares of common stock valued at $0.04 per share, or approximately $74,000 to nineteen (19) 2012 Warrant Holders in exchange for warrants to purchase 876,420 shares of common stock at an exercise price of $0.14. On January 24, 2017, we issued 75,000 shares of common stock valued at $0.04 per share or $3,000, to Catalyst as payment for service rendered during the three months ended December 31, 2016. These shares have not been registered under the Securities Act. Such shares were issued upon exemptions from registration pursuant to Section 4(a)(2) of the Securities Act. On February 1, 2017, we entered into an oral agreement with a shareholder ("Shareholder"), pursuant to which we received a $200,000 cash advance (the “Advance”) from Shareholder. As of February 14, 2017, we are in the process of negotiating the terms of the Advance, and the parties intend to formalize the terms of the Advance in a written agreement. 14 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This information should be read in conjunction with the unaudited interim condensed consolidated financial statements and the notes thereto included in this Quarterly Report on Form 10-Q, and the audited financial statements and notes thereto and Part II, Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations contained in our Annual Report on Form 10-K for the year ended June 30, 2016. Overview We design, develop and sell rechargeable advanced lithium-ion batteries for industrial uses, including our first-ever UL 2771 Listed lithium-ion “LiFT Pack” forklift batteries. We have developed an innovative high power battery cell management system (“BMS”) and have structured our business around this core technology. Our proprietary BMS provides three critical functions to our battery systems: ● Cell Balancing: This is performed by continuously adjusting the capacity of each cell in a storage system according to temperature, voltage, and internal impedance metrics. This management assures longevity of the overall system. ● Monitoring: This is performed through temperature probes, a physical connection to individual cells for voltage and calculations from basic metrics to determine remaining capacity and internal impedance. This monitoring assures accurate measurements to best manage the system and assure longevity. ● Error reporting: This is performed by analyzing data from monitoring each individual cell and making decisions on whether the individual cell or the system is operating out of normal specifications. This error reporting is crucial to system management as it ensures ancillary devices are not damaging your storage system and will give the operator an opportunity to take corrective action to maintain long overall system life. Using our proprietary battery management technology, we are able to offer completely integrated energy storage solutions or custom modular standalone systems to our customers. In addition, we have also developed a suite of complementary technologies and products that accompany and enhance the abilities of our BMS to meet the needs of the growing advanced energy storage market. We are primarily focusing on the lift equipment market targeting dealers and distributors, and secondarily, on the airline ground support equipment market. In January 2016, we obtained certification from Underwriters Laboratory (“UL”) on our LiFT Packs for forklift use listed to UL 2271. The UL Listing, issued by UL, a global safety science organization, demonstrates the quality, safety and reliability of our LiFT Pack line for customers, distributors, dealers and OEM partners. We believe we have emerged from this effort with a substantially enhanced product line, particularly in the areas of overall design and durability, as well as, features that improve our LiFT Packs’ value and performance for customers. We passed our Initial Production Inspection by UL to allow LiFT Packs with the UL Listing to be shipped and four subsequent surprise UL inspections. We shipped our first UL certified LiFT Pack to our customers beginning in May 2016. Our LiFT Packs are now the first and only UL Listed lithium-ion batteries available. During the fourth quarter of fiscal year 2016, we also developed specialized assembly and testing stations designed to speed production time frames by automating many facets of testing and assembly. We have already begun to see the results of these design and production enhancements through reductions in warranty expense and improved gross margins during the second quarter of fiscal 2017 and expect these improvements to continue throughout fiscal 2017. With a focus on improvements to our LiFT Packs and overall production processes behind us, we are now positioned to accelerate our sales efforts in the upcoming months. In April 2016, we began piloting our custom-developed, 72-volt battery pack for use with electric aviation ground support equipment. The pilot program, organized by Averest, Inc., a leading distributor of industrial batteries and chargers for aviation ground support equipment, was with a leading regional airline at Los Angeles International Airport. The test program wrapped up in August 2016 and was deemed an unqualified success. Now, working with a distributor focused on the airlines, we are planning to provide more test units for additional airlines. The successful development and 3-month pilot highlights the scalability of our design and engineering capabilities, as well as, our proprietary battery management technology for a broad array of motive power applications. Importantly it also moves us into a customer price point of roughly $24,000 to $34,000 per pack for several power rating alternatives, creating an excellent new leg of growth potential. Segment and Related Information We operate as a single reportable segment. 15 Results of Operations and Financial Condition The following discussion should be read in conjunction with our interim condensed consolidated financial statements and the related notes that appear elsewhere in this Quarterly Report. Three months ended December 31, 2016 (“Q2 2017”) and December 31, 2015 (“Q2 2016”) Three Months Ended December 31, 2016 2015 $ % of Revenues $ % of Revenues Revenues $ 181,000 100 % $ 106,000 100 % Cost of sales 311,000 172 % 202,000 191 % Gross loss (130,000 ) -72 % (96,000 ) -91 % Operating expenses: Selling and administrative expenses 653,000 361 % 605,000 571 % Research and development 219,000 121 % 469,000 442 % Total operating expenses 872,000 482 % 1,074,000 1013 % Operating loss (1,002,000 ) -554 % (1,170,000 ) -1104 % Other income (expense): Change in fair value of derivative liabilities 3,000 2 % - 0 % Interest expense, net (36,000 ) -20 % (46,000 ) -43 % Net loss $ (1,035,000 ) -572 % $ (1,216,000 ) -1147 % Revenues Our product focus is primarily on Lift Equipment, reflecting our current products for walkie pallet jacks and plans to introduce higher capacity packs in 2017 for Class I, II, and III forklifts. We also are implementing a strategy to expand on an opportunistic basis to adjacent applications, including airport ground service equipment in 2017. We feel that we are well positioned to address these markets, which would utilize our modular and scalable battery pack design and technology. We currently sell products primarily through a distribution network of equipment dealers and battery distributors in North America. This distribution network mostly sells to large, national accounts. However, we do sell certain battery packs directly to other accounts including industrial equipment manufacturers and third party integrators serving the military. Revenues for Q2 2017, increased by $75,000 or 71%, compared to Q2 2016. This increase in revenues was directly attributable to a 61% increase in the number of LiFT Packs sold in Q2 2017 compared to Q2 2016. The increased sales resulted from the completion of design changes driven by both UL requirements and ongoing product development changes during the second half of fiscal 2016 and into 2017. The improvements to our LiFT Packs justified a modest increase in per pack sales price resulting in a larger percentage increase in revenues in comparison to the percentage increase in pack sales. Cost of Sales Cost of sales for Q2 2017, increased $109,000, or 54%, compared to Q2 2016. The increase in cost of sales is primarily related to our increase in LiFT Pack sales. As noted above, we had an increase in the number of LiFT Packs sold of approximately 61% in Q2 2017. Our LiFT Packs, can be subjected to very harsh vibration in certain operational settings. We believe we have “hardened” our packs going forward to sustain the harshest of environments. These improvements, made during the second half of fiscal 2016 and into fiscal 2017, resulted in a decrease in the warranty expense of repairing products in the field and returned products. As a result, the increase in cost of sales was notably lower that the increase in revenues. Our assessment and tracking of product issues indicates resolution of all major experienced problems, including assembly and product launch issues. However, we anticipate that we may still incur issues on packs in the field that do not have the benefit of certain fixes. As of December 31, 2016, we had $100,000 accrued for product warranty liability. 16 Selling and Administrative Expenses Selling and administrative expenses for Q2 2017 increased $48,000 or 8%, compared to Q2 2016. Such expenses consist primarily of salaries and personnel related expenses, marketing, insurance, stock-based compensation expense, public company costs, and professional fees. Despite increases in marketing costs associated with the shipment of demo LiFT Packs sent to various customers to stimulate sales and increased payroll costs associated with the hiring of a Director of Operations, mechanical engineer, and senior tech specialist, necessary to improve our production and further our presence in the Lift Equipment marketplace, we recognized only a small increase in selling and administrative expenses in Q2 2017 when compared to Q2 2016. This is a result of decreases in the utilization of external consultants and engineers, as well as, decrease in legal fees during the current quarter. Research and Development Expense Research and development expenses for Q2 2017 decreased $250,000 or 53%, compared to Q2 2016. Such expenses consist primarily of materials, supplies, salaries and personnel related expenses, stock-based compensation expense, consulting costs, and other expenses associated with the continued development of our LiFT Pack, as well as, research into new product opportunities, such as our aviation ground support equipment battery pack. The decrease in Q2 2017 is primarily due to decreased costs associated with our UL certification project which was substantially completed in January 2016. We anticipate research and development expenses continuing to be a significant portion of our expenses as we continue to develop and add new and improved products to our product line. Change in Fair Value of Warrant Derivative Liability We follow FASB ASC Topic No. 820, Fair Value Measurements and Disclosures (“ASC 820”) in connection with financial assets and liabilities measured at fair value on a recurring basis subsequent to initial recognition. For Q2 2017 and Q2 2016, the change in the fair value of the warrants resulted in other income of $3,000 and $0, respectively (see Note 7 in the accompanying condensed consolidated financial statements). The resulting decrease in the warrant derivative liability is primarily attributable to the decrease in the market value of our common stock. Interest Expense Interest expense for Q2 2017 and Q2 2016 was $36,000 and $46,000, respectively, and consists primarily of interest expense related to our outstanding lines of credit, as well as deferred discount amortization (see Notes 4 and 5 in the accompanying condensed consolidated financial statements). Net Loss Net losses for Q2 2017 decreased $181,000 or 15%, as compared to net losses in Q2 2016. The decrease is primarily attributable to the increased revenues generated from the improved sales of our LiFT Packs, as well as, decreases in our warranty and repair expense resulting from improvements in the packs. Six months ended December 31, 2016 and December 31, 2015 Six Months Ended December 31, 2016 2015 $ % of Revenues $ % of Revenues Revenues $ 474,000 100 % $ 277,000 100 % Cost of sales 771,000 163 % 440,000 159 % Net profit (297,000 ) -63 % (163,000 ) -59 % Operating expenses: Selling and administrative expenses 1,300,000 274 % 1,164,000 420 % Research and development 509,000 107 % 801,000 289 % Total operating expenses 1,809,000 381 % 1,965,000 709 % Operating loss (2,106,000 ) -444 % (2,128,000 ) -768 % Other income (expense): Change in fair value of derivative liabilities 13,000 3 % - 0 % Interest expense, net (121,000 ) -25 % (96,000 ) -35 % Net loss $ (2,214,000 ) -466 % $ (2,224,000 ) -803 % 17 Revenues Revenues for the six months ended December 31, 2016, increased by $197,000 or 71%, compared to the six months ended December 31, 2015. This increase in revenues was directly attributable to a 75% increase in the number of LiFT Packs sold during the six months ended December 31, 2016. The increased sales resulted from the completion of design changes driven by both UL requirements and ongoing product development changes during the second half of fiscal 2016 and into 2017. Cost of Sales Cost of sales during the six months ended December 31, 2016, increased $331,000, or 75%, compared to the six months ended December 31, 2015. The increase in cost of sales is primarily related to our increase in LiFT Pack sales. We had an increase in the number of LiFT Packs sold during the six months ended December 31, 2016 of approximately 75% in comparison to the six months ended December 31, 2015. Our LiFT Packs, can be subjected to very harsh vibration in certain operational settings. We believe we have “hardened” our packs going forward to sustain the harshest of environments. The increased percentage in cost of sales is slightly higher than the increased percentage of sold packs due the continued warranty and repair costs incurred on packs manufactured prior to when such improvements were implemented. Our assessment and tracking of product issues indicates resolution of all major experienced problems, including assembly and product launch issues. However, we anticipate that we may still incur issues on packs in the field that do not have the benefit of certain fixes. As of December 31, 2016, we had $100,000 accrued for product warranty liability. Selling and Administrative Expenses Selling and administrative expenses for the six months ended December 31, 2016 increased $136,000 or 12%, compared to the six months ended December 31, 2015. Similar to the increase discussed regarding Q2 2016, despite increases in marketing and payroll costs, we recognized only a modest increase in selling and administrative expenses as a result of decreases in the utilization of external consultants, engineers and legal professionals, as well as, a decrease in stock based compensation during the current period. Research and Development Expense Research and development expenses for the six months ended December 31, 2016 decreased $292,000 or 36%, compared to the six months ended December 31, 2015 due primarily to decreased costs associated with our UL certification project which was substantially completed in January 2016. We anticipate research and development expenses continuing to be a significant portion of our expenses as we continue to develop and add new and improved products to our product line. Change in Fair Value of Warrant Derivative Liability For the six months ended December 31, 2016 and 2015, the change in the fair value of the warrants resulted in other income of $13,000 and $0, respectively (see Note 7 in the accompanying condensed consolidated financial statements). The resulting decrease in the warrant derivative liability is primarily attributable to the decrease in the market value of our common stock and the exchange of approximately 63% of the outstanding warrants at June 30, 2016 into shares of common stock during Q1 2017, thus eliminating a significant portion of the warrant liability at December 31, 2016. Interest Expense Interest expense during the six months ended December 31, 2016 and 2015 was $121,000 and $96,000, respectively, and consists primarily of interest expense related to our outstanding lines of credit, as well as deferred discount amortization. Also included is the amortization of deferred financing costs associated with our Unrestricted Line of Credit. On December 29, 2015, we entered into the Second Amendment of our Unrestricted Line of Credit which included, among other provisions, the reduction in the conversion price of the Unrestricted Line of Credit from $0.30 to $0.06 per share. The estimated change in fair value of the conversion price of approximately $310,000 was recorded as a deferred financing cost at the date of the Second Amendment and was amortized over the remaining seven-month term of the amended Unrestricted Line of Credit agreement. During the six months ended December 31, 2016, we amortized the remaining $44,000 of deferred financing costs. 18 Net Loss Net losses for the six months ended December 31, 2016 decreased $10,000, as compared to net losses for the six months ended December 31, 2015. The decrease is primarily attributable to the increased revenues generated from the improved sales of our LiFT Packs, offset by continued warranty and repair costs. Liquidity and Capital Resources Overview As of December 31, 2016, we had a cash balance of $72,000, negative working capitalof $174,000, and an accumulated deficit of $17,476,000. To date, our revenues and operating cash flows have not been sufficient to sustain our operations and we have relied on debt and equity financing to fund our operations. These factors raise substantial doubt about our ability to continue as a going concern. Our ability to continue as a going concern is dependent upon our ability to raise additional capital on a timely basis until such time as revenues and related cash flows are sufficient to fund our operations. We do not have sufficient liquidity and capital resources to fund planned operations through the coming twelve months. See “Future Liquidity Needs” below. Cash Flows Operating Activities Our operating activities resulted in net cash used in operations of $2,416,000 during the six months ended December 31, 2016, compared to net cash used in operations of $1,965,000 during the six months ended December 31, 2015. The increase in net cash used of $451,000 results primarily from increases in inventory and accounts receivable balances. Net cash used in operating activities during the six months ended December 31, 2016, reflects the net loss of $2,214,000 for the period offset primarily by non-cash items including depreciation, the change in fair value of warrant liability, stock based compensation and the amortization of debt discounts and deferred financing costs, as well as, increases in accounts receivable, inventories and accounts payable and decreases in other current assets, accrued expenses and customer deposits. Net cash used in operating activities during the six months ended December 31, 2015, reflects the net loss of approximately $2,224,000 for the period offset primarily by non-cash items including depreciation, stock-based compensation, stock issued for services, and amortization of the line of credit discount, as well as, increases in accounts receivable, inventories, accounts payable and accrued expenses. Investing Activities Net cash used in investing activities during the six months ended December 31, 2016 consists primarily of the purchase of office equipment, primarily computer related, for $24,000. There were no investing activities during the six months ended December 31, 2015. FinancingActivities Net cash provided by financing activities during the six months ended December 31, 2016 was $2,385,000 and consisted of $1,075,000 of proceeds from the sale of common stock and $1,525,000 of borrowings from our line of credit with Esenjay, offset by the repayment of our Line of Credit of $215,000 with a non-related party. Net cash provided by financing activities during the six months ended December 31, 2015 was $1,975,000 and resulted from the borrowings from our line of credit with Esenjay. Future Liquidity Needs We have evaluated our expected cash requirements over the next twelve months, which include, but are not limited to, investments in additional sales and marketing and product development resources, capital expenditures, and working capital requirements and have determined that our existing cash resources are not sufficient to meet our anticipated needs during the next twelve months, and that additional financing is required to support current operations. Based on our current and planned levels of expenditure, we estimate that total financing proceeds of approximately $3,500,000 will be required to fund current and planned operations through December 31, 2017. In addition, we anticipate that further additional financing may be required to fund our business plan subsequent to that date, until such time as revenues and related cash flows become sufficient to support our operating costs. 19 Between July 1, 2014 and December 30, 2016, we borrowed $6,075,000 pursuant to various related party credit facilities of which $3,750,000 has been converted to equity. As of December 31, 2016, the amount outstanding under the Unrestricted Line of Credit with Esenjay was $2,325,000, with an aggregate of $1,175,000 available under the Unrestricted Line of Credit for future draws at Esenjay’s discretion. As of February 14, 2017, the amount outstanding under the Unrestricted Line of Credit was $2,825,000, with an aggregate of $675,000 available under the Unrestricted Line of Credit for future draws. The credit facility matures on January 31, 2018, but may be further extended by Esenjay, and is convertible into shares of common stock at $0.06 per share, to the extent such will not cause us to exceed our authorized number of shares of common stock. Esenjay owns approximately 64% of our issued and outstanding common stock as of February 14, 2017. On February 1, 2017, we entered into an oral agreement with a shareholder ("Shareholder"), pursuant to which we received a $200,000 cash advance (the “Advance”) from Shareholder. As of February 14, 2017, we are in the process of negotiating the terms of the Advance, and the parties intend to formalize the terms of the Advance in a written agreement. . During October 2014, pursuant to a certain Secured Convertible Promissory Note (the “Note”) a $500,000 convertible line of credit with an unrelated party (the “Lender”) was established. The Note matured in September 2016 with an outstanding balance of $215,000. We did not pay the Lender upon maturity of the Line of Credit which subjected us to an increased interest rate of 18% and a penalty fee. The Lender did not declare the Line of Credit in default, and on December 23, 2016, we had repaid in full the $215,000 outstanding under the Note, accrued interest totaling approximately $42,000 and the penalty fee of approximately $5,000. We intend to continue to seek capital through the private placement of debt and equity securities. We are exploring alternative financing options and investment structures that may provide us with additional cash funding. However, there is no guarantee we will be able to obtain the additional required funds in the future or that funds will be available on terms acceptable to us. If such funds are not available, management will be required to curtail its investments in additional sales and marketing and product development resources, and capital expenditures, which will have a material adverse effect on our future cash flows and results of operations, and its ability to continue operating as a going concern. To the extent that we raise additional funds by issuing equity or debt securities, our shareholders may experience additional significant dilution and such financing may involve restrictive covenants. To the extent that we raise additional funds through collaboration and licensing arrangements, it may be necessary to relinquish some rights to our technologies or our product candidates, or grant licenses on terms that may not be favorable to us. Such actions may have a material adverse effect on our business. Off-Balance Sheet Arrangements None. Critical Accounting Policies The unaudited interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, which require us to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the unaudited financial statements and revenues and expenses during the periods reported. Actual results could differ from those estimates. Information with respect to our critical accounting policies which we believe could have the most significant effect on our reported results and require subjective or complex judgments by management is contained in Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations, of our Annual Report on Form 10-K for the year ended June 30, 2016. 20 Recently Issued Accounting Pronouncements Not Yet Adopted Management has considered all recent accounting pronouncements issued since the last audit of the Company’s consolidated financial statements, and believes that these recent pronouncements will not have a material effect on the Company’s consolidated financial statements. ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The Company is a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and is not required to provide the information required under this item. ITEM 4 - CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in the reports that we file with the SEC under the Securities Exchange Act of 1934, as amended is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and that such information is accumulated and communicated to our management, including our principal executive and financial officers, as appropriate, to allow for timely decisions regarding required disclosure. As required by SEC Rules 13a-15(e) and 15d-15(e) 15d-15(b), we carried out an evaluation as of the end of the fiscal quarter ended December 31, 2016, under the supervision and with the participation of our management, including our principal executive and principal financial officer, of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in the Securities Exchange Act of 1934, as amended (“Exchange Act”) and concluded that our disclosure controls and procedures were effective to ensure the information required to be disclosed in our reports filed or submitted under the Exchange Act is recorded, processed and reported within the time periods specified in the SEC’s rules and forms. Changes in Internal Control Over Financial Reporting There have been no changes in the Company’s internal controls over financial reporting during the most recently completed fiscal quarter that have materially affected or are reasonably likely to materially affect the Company’s internal control over financial reporting. PART II - OTHER INFORMATION ITEM 1 - LEGAL PROCEEDINGS From time to time, we may become involved in various lawsuits and legal proceedings which arise in the ordinary course of business. Since June 2015, we have been a party to a legal proceeding arising from a work-related injury that took place in June 2013. We deny and dispute all liability and damage allegations made by or on behalf of the plaintiff. However, having fully considered the risks, time and costs associated with continued litigation of this claim, as well as an appeal, we decided to fully and finally resolve and settle the dispute. Accordingly, on August 26, 2016 we entered into a settlement agreement with the plaintiff whereby in exchange for the plaintiff releasing Flux Power from any and all claims of any nature that the plaintiff had or now has or might in the future have against us, we paid the plaintiff $10,000 as settlement in September 2016. ITEM 1A - RISK FACTORS Any investment in our common stock involves a high degree of risk. Investors should carefully consider the risks described in our Annual Report on Form 10-K as filed with the SEC on September 26, 2016 and all of the information contained in our public filings before deciding whether to purchase our common stock. ITEM 2 - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS Effective April 1, 2016, we entered into a renewal contract with Catalyst Global LLC (“CGL”) to provide investor relations services for 12 months in exchange for monthly fees of $2,000 per month and 540,000 shares of restricted common stock issued as follows: 315,000 shares on June 30, 2016 for services provided during the three months ended June 30, 2016 and the 75,000 shares issued upon each of the six-, nine-, and twelve-month anniversaries of the contract. The initial tranche was valued at $0.05 per share or approximately $14,500 when issued on June 30, 2016, the second tranche of 75,000 shares was issued on September 29, 2016 and was valued at $0.04 per share or $3,000 and the third tranche of 75,000 shares was issued on January 23, 2017 and was valued at $0.04 per share or $3,000. These shares have not been registered under the Securities Act. Such shares were issued upon exemptions from registration pursuant to Section 4(a)(2) of the Securities Act. 21 In 2012, we issued warrants to certain investors and a consultant (together, the "2012 Warrant Holders") to purchase a total of 2,970,347 shares of our common stock at $0.41 per share (the "2012 Warrants"). On August 23, 2016, we offered our 2012 Warrant Holders the option to convert their 2012 Warrants for shares of our common stock at a conversion rate of 0.602 shares of common stock per warrant share (the "Warrant Exchange"). As of December 31, 2016, one (1) 2012 Warrant Holder had accepted this offer and accordingly, we have exchanged his warrant to purchase 1,837,777 shares of common stock at an exercise price of $0.14 per share into 1,106,341 shares of common stock valued at $0.04 per share, or approximately $44,000. Subsequent to December 31, 2016, nineteen (19) 2012 Warrant Holders agreed to exchange their warrants for common stock. The shares issued in connection with the 2012 Warrants (“Warrant Shares”) have not been registered under the Securities Act. The Warrant Shares were issued in reliance on Section 3(a)(9) of the Securities Act. ITEM 3 - DEFAULTS UPON SENIOR SECURITIES None. ITEM 4 - MINE SAFETY DISCLOSURES Not applicable. ITEM 5 - OTHER INFORMATION None. ITEM 6 - EXHIBITS The following exhibits are filed as part of this Report Exhibit No. Description 31.1 Certifications of the Chief Executive Officer under Section 302 of the Sarbanes-Oxley Act.* 31.2 Certifications of the Chief Financial Officer under Section 302 of the Sarbanes-Oxley Act.* 32.1 Certifications of the Chief Executive Officer under Section 906 of the Sarbanes-Oxley Act.* 32.2 Certifications of the Chief Financial Officer under Section 906 of the Sarbanes-Oxley Act.* 101.INS XBRL Instance Document* 101.SCH XBRL Taxonomy Extension Schema* 101.CAL XBRL Taxonomy Extension Calculation Linkbase* 101.DEF XBRL Taxonomy Extension Definition Linkbase* 101.LAB XBRL Taxonomy Extension Label Linkbase* 101.PRE XBRL Taxonomy Extension Presentation Linkbase* * Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Flux Power Holding, Inc. Date: February 14, 2017 By: /s/ Ronald F. Dutt Name: Ronald F. Dutt Title: Chief Executive Officer Principal Executive Officer
